Exhibit 10.65
 
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 7, 2009, by and among Cytori Therapeutics, Inc., a Delaware
corporation (the “Company”), and the several purchasers signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:
 
 “Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Closing” has the meaning set forth in the Purchase Agreement.
 
“Closing Date” has the meaning set forth in the Purchase Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such shares of common stock may hereinafter
be reclassified.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
 
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the 90th calendar day following the
Closing Date (or, in the event the Commission reviews and has written comments
to the Initial Registration Statement or the New Registration Statement, the
120th calendar day following the Closing Date); provided, however, that if the
Company is notified by the Commission that the Initial Registration
 

--------------------------------------------------------------------------------


 
Statement will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Deadline as to such Registration Statement shall be
the seventh (7th) Trading Day following the date on which the Company is so
notified if such date precedes the dates otherwise required above; provided,
further, that if the Effectiveness Deadline falls on a Saturday, Sunday or other
day that the Commission is closed for business, the Effectiveness Deadline shall
be extended to the next Business Day on which the Commission is open for
business.
 
“Effectiveness Period” shall have the meaning set forth in Section 2(b).
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th calendar day following
the Closing Date, provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
 “Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.
 
 “New Registration Statement” shall have the meaning set forth in Section 2(a).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the NASDAQ Global Market.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Purchase Agreement” shall have the meaning set forth in the Recitals.
 

--------------------------------------------------------------------------------


 
“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.
 
“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares,
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing, provided, that the Holder has completed and delivered to the Company
a Selling Stockholder Questionnaire; and provided, further, that Shares and
Warrant Shares shall cease to be Registrable Securities upon the earliest to
occur of the following: (A) a sale pursuant to a Registration Statement or Rule
144 under the Securities Act (in which case, only such security sold shall cease
to be a Registrable Security); or (B) becoming eligible for sale without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 and without volume or manner of sale
restrictions by Holders who are not Affiliates of the Company.
 
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
 
 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
 
“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board).
 
 “Warrants” means the warrants issued pursuant to the Purchase Agreement.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
 
2. Registration.
 
(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”).  The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to
 

--------------------------------------------------------------------------------


 
register for resale of the Registrable Securities on Form S-3, in which case
such registration shall be on such other form available to register for resale
of the Registrable Securities as a secondary offering) subject to the provisions
of Section 2(f) and shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” section attached hereto as Annex
A.    Notwithstanding the registration obligations set forth in this Section 2,
in the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly (i) inform each of the Holders thereof and use its
commercially reasonable efforts to file amendments to the Initial Registration
Statement as required by the Commission and/or (ii) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, the Manual of Publicly Available
Telephone Interpretations D.29. Notwithstanding any other provision of this
Agreement and subject to the payment of liquidated damages in Section 2(c), if
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), unless otherwise directed in writing by a Holder as to
its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by Registrable
Securities not acquired pursuant to the Purchase Agreement (whether pursuant to
registration rights or otherwise), second by Registrable Securities represented
by Warrant Shares (applied, in the case that some Warrant Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Warrant Shares held by such Holders) and third by Registrable
Securities represented by Shares (applied, in the case that some Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Shares held by such Holders, subject to a determination by the
Commission that certain Holders must be reduced first based on the number of
Shares held by such Holders).  In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”).
 
(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within five (5) Business Days after the date that the Company is notified
(orally or
 

--------------------------------------------------------------------------------


 
in writing, whichever is earlier) by the Commission that such Registration
Statement will not be “reviewed,” or not be subject to further review and the
effectiveness of such Registration Statement may be accelerated), and shall use
its commercially reasonable efforts to keep each Registration Statement
continuously effective under the Securities Act until the earlier of (i) such
time as all of the Registrable Securities covered by such Registration Statement
have been publicly sold by the Holders or (ii) the date that all Registrable
Securities covered by such Registration Statement may be sold by non-affiliates
without volume or manner of sale restrictions under Rule 144, without the
requirement for the Company to be in compliance with the current public
information requirements under Rule 144, as determined by counsel to the Company
pursuant to a written opinion letter to such effect, addressed and reasonably
acceptable to the Company’s transfer agent and the effected Holders (the
“Effectiveness Period”).  The Company shall request effectiveness of a
Registration Statement as of 5:00 p.m. New York City time on a Trading Day.  The
Company shall promptly notify the Holders via facsimile or electronic mail of a
“.pdf” format data file of the effectiveness of a Registration Statement within
one (1) business day of the Effective Date. The Company shall, by 9:30 a.m. New
York City time on the first Trading Day after the Effective Date, file a final
Prospectus with the Commission, as required by Rule 424(b).
 
(c)   If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline or (iii) after its Effective
Date, (A) such Registration Statement ceases for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement), to remain continuously effective as to all Registrable
Securities for which it is required to be effective or (B) the Holders are not
permitted to utilize the Prospectus therein to resell such Registrable
Securities, in the case of (A) and (B), for more than an aggregate of 30 Trading
Days (which need not be consecutive) during any 12 month period (other than
during an Allowable Grace Period (as defined in Section 2(e) of this
Agreement)), (iv) a Grace Period (as defined in Section 2(e) of this Agreement)
exceeds the length of an Allowable Grace Period, or (v) after the date six
months following the Closing Date, the Company fails to file with the SEC any
required reports under Section 13 or 15(d) of the 1934 Act such that it is not
in compliance with Rule 144(c)(1) as a result of which the Holders who are not
affiliates are unable to sell Registrable Securities without restriction under
Rule 144 (or any successor thereto) (any such failure or breach in clauses (i)
through (v) above being referred to as an “Event,” and, for purposes of clauses
(i), (ii) or (v), the date on which such Event occurs, or for purposes of clause
(iii), the date on which such 30 Trading Day period is exceeded, or for purposes
of clause (iv) the date on which such Allowable Grace Period is exceeded, being
referred to as an “Event Date”), then in lieu of any other rights the Holders
may have hereunder or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to each Holder an amount in cash, as liquidated damages and not as a
penalty (“Liquidated Damages”), equal to 1.0% of the aggregate purchase price
paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities held by such Holder on the Event Date (which remedy shall be
exclusive of any other remedies available under this Agreement or under
applicable law).  The parties agree that (1) the Company will not be liable for
Liquidated Damages under this Agreement with respect to any Warrants or Warrant
Shares,
 

--------------------------------------------------------------------------------


 
(2) notwithstanding anything to the contrary herein or in the Purchase
Agreement, no Liquidated Damages shall be payable with respect to any period
after the expiration of the Effectiveness Period (it being understood that this
sentence shall not relieve the Company of any Liquidated Damages accruing prior
to the Effectiveness Period), and in no event shall, the aggregate amount of
Liquidated Damages payable to a Holder exceed, in the aggregate, six percent
(6%) of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement and (3) in no event shall the Company be liable in any 30-day
period for Liquidated Damages under this Agreement in excess of 1.0% of the
aggregate purchase price paid by the Holders pursuant to the Purchase
Agreement.  If the Company fails to pay any Liquidated Damages pursuant to this
Section 2(c) in full within five (5) Business Days after the date payable, the
Company will pay interest thereon at a rate of 1.5% per month (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full.  The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date.  The Effectiveness Deadline for a Registration Statement shall
be extended without default or Liquidated Damages hereunder in the event that
the Company’s failure to obtain the effectiveness of the Registration Statement
on a timely basis results from (i) the failure of a Purchaser to timely provide
the Company with information requested by the Company and necessary to complete
the Registration Statement in accordance with the requirements of the Securities
Act (in which the Effectiveness Deadline would be extended with respect to
Registrable Securities held by such Purchaser) or (ii) events or circumstances
that are not in any way attributable to the Company.
 
(d) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than five (5) Trading Days following the date of this
Agreement. At least ten (10) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three (3) Trading Days prior to
the applicable anticipated filing date.  Each Holder further agrees that it
shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
at the expense of the Holder who failed to return the Selling Stockholder
Questionnaire or to respond for further information to take such actions as are
required to name such Holder as a selling security holder in the Registration
Statement or any pre-effective or post-effective amendment thereto and to
include (to the extent not theretofore included) in the Registration Statement
the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.
 

--------------------------------------------------------------------------------


 
(e) Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (a
“Grace Period”); provided, however, the Company shall promptly (i) notify the
Holders in writing of the existence of material non-public information giving
rise to a Grace Period (provided that the Company shall not disclose the content
of such material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, and (ii) notify the Holders in writing of the date on which the
Grace Period ends; provided, further, that no single Grace Period shall exceed
thirty (30) consecutive days, and during any three hundred sixty-five (365) day
period, the aggregate of all Grace Periods shall not exceed an aggregate of
sixty (60) days (each Grace Period complying with this provision being an
“Allowable Grace Period”).   For purposes of determining the length of a Grace
Period, the Grace Period shall be deemed to begin on and include the date the
Holders receive the notice referred to in clause (i) above and shall end on and
include the later of the date the Holders receive the notice referred to in
clause (ii) above and the date referred to in such notice; provided, however,
that no Grace Period shall be longer than an Allowable Grace
Period.    Notwithstanding anything to the contrary, the Company shall cause the
Transfer Agent to deliver unlegended Common Stock to a transferee of a Holder in
accordance with the terms of the Purchase Agreement in connection with any sale
of Registrable Securities with respect to which a Holder has entered into a
contract for sale prior to the Holder’s receipt of the notice of a Grace Period
and for which the Holder has not yet settled.
 
(f) In the event that Form S-3 is not  available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.
 
3. Registration Procedures
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a) Not less than five (5) Trading Days prior to the filing of a Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K and any similar or successor reports), the Company shall, furnish to the
Holder copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holder (it being acknowledged and agreed that if a Holder
does not object to or comment on the aforementioned documents within such five
(5) Trading Day or one (1) Trading Day period, as the case may be, then the
Holder shall be deemed to have consented to and approved the use of such
documents).  The Company shall not file any Registration Statement or amendment
or supplement thereto in a form to which a Holder reasonably objects
 

--------------------------------------------------------------------------------


 
in good faith, provided that, the Company is notified of such objection in
writing within the five (5) Trading Day or one (1) Trading Day period described
above, as applicable.
 
(b) (i)  Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period (except during an Allowable Grace
Period); (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement (subject to the terms of this Agreement), and, as
so supplemented or amended, to be filed pursuant to Rule 424 (except during an
Allowable Grace Period); (iii) respond as promptly as reasonably practicable to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Purchaser shall be responsible for
the delivery of the Prospectus to the Persons to whom such Purchaser sells any
of the Shares or Warrant Shares (including in accordance with Rule 172 under the
Securities Act), and each Purchaser agrees to dispose of Registrable Securities
in compliance with the plan of distribution described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.
 
(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(v) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than two Trading Days
prior to such filing, in the case of (iii) and (iv) below, not more than one
Trading Day after such issuance or receipt, and in the case of (v) below, not
more than one Trading Day after the occurrence or existence of such development)
and (if requested by any such Person) confirm such notice in writing no later
than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on any Registration Statement (in which case the Company
shall provide to each of the Holders true and complete copies of all comments
that pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not
 

--------------------------------------------------------------------------------


 
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (v) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.
 
(d) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
 
(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.
 
(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 

--------------------------------------------------------------------------------


 
(g) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.
 
(h) Following the occurrence of any event contemplated by Section 3(c)(iii)-(v),
as promptly as reasonably practicable (taking into account the Company’s good
faith assessment of any adverse consequences to the Company and its stockholders
of the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.
 
(i) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Common Stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company.
 
(j) The Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to NASD Rule 2710 as requested by any such Holder and the Company
shall pay the filing fee required for the first such filing within two (2)
Business Days of the request therefore.
 
4. Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
 

--------------------------------------------------------------------------------


 
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to the NASD Rule 2710, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale, (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or, except to the extent provided for in the Transaction Documents, any
legal fees or other costs of the Holders.
 
5. Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys' fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and approved by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose), (B) in the case of an occurrence of
an event of the type specified in Section 3(c)(iii)-(v), related to the use by a
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that
 

--------------------------------------------------------------------------------


 
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated and defined in Section 6(d) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected or (C) any such Losses arise
out of the Purchaser’s (or any other indemnified Person’s) failure to send or
give a copy of the Prospectus or supplement (as then amended or supplemented),
if required, to the Persons asserting an untrue statement or alleged untrue
statement or alleged untrue statement or omission or alleged omission at or
prior to the written confirmation of the sale of Registrable Securities to such
Person if such statement or omission was corrected in such Prospectus or
supplement.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 5(c)) and
shall survive the transfer of the Registrable Securities by the Holders.
 
(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) to the extent, but only to the extent, that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved by such Holder expressly for use in a
Registration Statement (it being understood that the Holder has approved Annex A
hereto for this purpose), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 3(c)(iii)-(v), to the extent, but only to
the extent, related to the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(d).  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense
 

--------------------------------------------------------------------------------


 
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all reasonable fees and expenses incurred
in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have materially and adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5(c)) shall be paid to the Indemnified Party,
as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.
 
(d) Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such
 

--------------------------------------------------------------------------------


 
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5(d) was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
6. Miscellaneous.
 
(a) Remedies.  In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b) No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in a Registration Statement filed pursuant to this
Agreement, other than the Registrable Securities. For the avoidance of doubt,
the Company shall not be prohibited from preparing and filing with the
Commission a registration statement relating to an offering of Common Stock by
existing stockholders of the Company under the Securities Act pursuant to the
 

--------------------------------------------------------------------------------


 
terms of registration rights held by such stockholder or from filing amendments
to registration statements filed prior to the date of this Agreement.
 
(c) Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement
 
(d) Discontinued Disposition.  By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii)-(v), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed.    The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.
 
(e) No Inconsistent Agreements.  Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.
 
(f) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding a majority of the then outstanding Registrable Securities, provided that
any party may give a waiver as to itself.  Notwithstanding the foregoing,  a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of all of
the Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.
 
(g) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 
(h) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  The Company may not assign its rights (except by merger or
in connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding
 

--------------------------------------------------------------------------------


 
Registrable Securities.  Each Holder may assign its respective rights hereunder
in the manner and to the Persons as permitted under the Purchase Agreement.
 
(i) Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.
 
(j) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
 
(k) Cumulative Remedies.  Except as provided in Section 2(c) with respect to
Liquidated Damages, the remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
 
(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(m) Headings.  The headings in this Agreement are for convenience only and shall
not limit or otherwise affect  the meaning hereof.
 
(n) Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Shares
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be
 

--------------------------------------------------------------------------------


 
acting as agent of such Purchaser in connection with monitoring its investment
in the Shares and Warrants or enforcing its rights under the Transaction
Documents. Each Purchaser shall be entitled to protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any Proceeding for such purpose.  The Company acknowledges that each of
the Purchasers has been provided with the same Registration Rights Agreement for
the purpose of closing a transaction with multiple Purchasers and not because it
was required or requested to do so by any Purchaser.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
CYTORI THERAPEUTICS, INC.




By:  /s/ Mark E.
Saad                                                                           
Name:  Mark E. Saad
Title:  Chief Financial Officer
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]
 
 


 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Walter Cruttenden



AUTHORIZED SIGNATORY


By:  /s/ Walter Cruttenden                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Genet Family 2007 Opportunity Trust



AUTHORIZED SIGNATORY


By:  /s/ Benjamin Genet                         
Name:  Benjamin Genet
Title:  Trustee


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Thomas R. Speno



AUTHORIZED SIGNATORY


By:  /s/ Thomas R. Speno                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Michael G. Masarek 2008 Grantor Retained Annuity Trust UAD 4/24/08



AUTHORIZED SIGNATORY


By:  /s/ Michael Masarek                         
Name:  Michael Masarek
Title:  Trustee


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Robert M. Schneider



AUTHORIZED SIGNATORY


By:                               
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Gagnon Investment Associates Master Fund



AUTHORIZED SIGNATORY


By:  /s/ Neil Gagnon                         
Name:  Neil Gagnon
Title:  Managing Member


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
London Family Trust



AUTHORIZED SIGNATORY


By:  /s/ Robert S. London                         
Name:  Robert S. London
Title:  Trustee


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
M. Stephen Jackman Trust



AUTHORIZED SIGNATORY


By:  /s/ M. Stephen Jackman                         
Name:  M. Stephen Jackman
Title:  Trustee


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
David Sonenberg



AUTHORIZED SIGNATORY


By:  /s/ David Sonenberg                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Neil Gagnon



AUTHORIZED SIGNATORY


By:  /s/ Neil Gagnon                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
David B. Schulman



AUTHORIZED SIGNATORY


By:  /s/ David B. Schulman                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Lois Gagnon



AUTHORIZED SIGNATORY


By:  /s/ Lois Gagnon                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Manuel F. Mair



AUTHORIZED SIGNATORY


By:  /s/ Manuel F. Mair                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Perry Isenberg



AUTHORIZED SIGNATORY


By:  /s/ Perry Isenberg                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Peter E. Lacey



AUTHORIZED SIGNATORY


By:  /s/ Peter E. Lacey                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Alfred Sacks



AUTHORIZED SIGNATORY


By:  /s/ Alfred Sacks                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Evan J. Brody



AUTHORIZED SIGNATORY


By:  /s/ Evan J. Brody                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Darren & Tara Levine, JTWROS



AUTHORIZED SIGNATORY


By:  /s/ Darren Levine                         
By:  /s/ Tara Levine                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
John Collins



AUTHORIZED SIGNATORY


By:  /s/ John Collins                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Ronald Henriksen



AUTHORIZED SIGNATORY


By:  /s/ Ronald Henriksen                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Alan Rutner



AUTHORIZED SIGNATORY


By:  /s/ Alan Rutner                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Lisa J. Burley Revocable Trust



AUTHORIZED SIGNATORY


By:  /s/ Lisa J. Burley                         
Name:  Lisa J. Burley
Title:  Trustee


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Randy M. Bennis



AUTHORIZED SIGNATORY


By:  /s/ Randy M. Bennis                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Marc Hedrick


AUTHORIZED SIGNATORY


By:  /s/ Marc Hedrick                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Ronald Stricoff



AUTHORIZED SIGNATORY


By:  /s/ Ronald Stricoff                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Andrea Philippou



AUTHORIZED SIGNATORY


By:  /s/ Andrea Philippou                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Angel Martinez



AUTHORIZED SIGNATORY


By:  /s/ Angel Martinez                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Gregory J. Randazza



AUTHORIZED SIGNATORY


By:  /s/ Gregory J. Randazza                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Bob Friedman



AUTHORIZED SIGNATORY


By:  /s/ Bob Friedman                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
1999 Garfinkle Family Trust



AUTHORIZED SIGNATORY


By:  /s/ Marla Garfinkle                         
Name:  Marla Garfinkle
Title:  Trustee


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Louis Berlin



AUTHORIZED SIGNATORY


By:  /s/ Louis Berlin                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Sidney J. Workman



AUTHORIZED SIGNATORY


By:  /s/ Sidney J. Workman                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
James Garrett Schwendig M.D., Inc.



AUTHORIZED SIGNATORY


By:  /s/ James Garrett Schwendig                    
Name:  James Garrett Schwendig
Title:  President


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Kenneth J. Sobel & Debra S. Sobel, Husband and Wife as Tenants by the entireties



AUTHORIZED SIGNATORY


By:  /s/ Kenneth J. Sobel                         
By:  /s/ Debra S. Sobel                         
Name:
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Mike Reuter



AUTHORIZED SIGNATORY


By:  /s/ Mike Reuter                    
Name: 
Title: 

 
ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Seitlin & Company



AUTHORIZED SIGNATORY


By:  /s/ M. Stephen Jackman        
Name:  M. Stephen Jackman
Title:   Chairman

 
ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Stanley R. Brenner



AUTHORIZED SIGNATORY


By:  /s/ Stanley R. Brenner                    
Name: 
Title: 

 
ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Alan J. Brenner



AUTHORIZED SIGNATORY


By:  /s/ Alan J. Brenner                    
Name: 
Title: 

 
ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Dave Rickey & Daughters Foundation



AUTHORIZED SIGNATORY


By:  /s/ David M. Rickey                    
Name:   David M. Rickey
Title: 

 
ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Solomon Genet



AUTHORIZED SIGNATORY


By:  /s/ Solomon Genet                    
Name: 
Title: 

 
ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               
 


 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Sam Katz



AUTHORIZED SIGNATORY


By:  /s/ Sam Katz                    
Name: 
Title: 

 
ADDRESS FOR NOTICE


c/o:                                                                           


Street:                                                                           


City/State/Zip:                                                                           


Attention:                                                                           


Tel:                                    


Fax:                                 


Email:                                                                                               




 

 
 

--------------------------------------------------------------------------------

 
 
Annex A
 
PLAN OF DISTRIBUTION


We are registering the Common Stock issued to the selling stockholders and
issuable upon exercise of warrants issued to the selling stockholders to permit
the resale of these shares of Common Stock by the holders of the Common Stock
from time to time after the date of this prospectus.  We will not receive any of
the proceeds from the sale by the selling stockholders of the Common Stock.  We
will bear all fees and expenses incident to our obligation to register the
Common Stock.


The selling stockholders may sell all or a portion of the Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the Common Stock
is sold through underwriters or broker-dealers, the selling stockholders will be
responsible for underwriting discounts or commissions or agent's
commissions.  The Common Stock may be sold on any national securities exchange
or quotation service on which the securities may be listed or quoted at the time
of sale, in the over-the-counter market or in transactions otherwise than on
these exchanges or systems or in the over-the-counter market and in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions.  The selling stockholders may use any one or more of the following
methods when selling shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 
·  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·  
through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 
·  
a combination of any such methods of sale; and

 
·  
any other method permitted pursuant to applicable law.

 

--------------------------------------------------------------------------------


 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.
 
Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling Common Stock to or through underwriters, broker-dealers
or agents, such underwriters, broker-dealers or agents may receive commissions
in the form of discounts, concessions or commissions from the selling
stockholders or commissions from purchasers of the Common Stock for whom they
may act as agent or to whom they may sell as principal. Such commissions will be
in amounts to be negotiated, but, except as set forth in a supplement to this
Prospectus, in the case of an agency transaction will not be in excess of a
customary brokerage commission in compliance with NASD Rule 2440; and in the
case of a principal transaction a markup or markdown in compliance with NASD
IM-2440.
 
In connection with sales of the Common Stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume.  The selling
stockholders may also sell Common Stock short and if such short sale shall take
place after the date that this Registration Statement is declared effective by
the Commission, the selling stockholders may deliver Common Stock covered by
this prospectus to close out short positions and to return borrowed shares in
connection with such short sales.  The selling stockholders may also loan or
pledge Common Stock to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling stockholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling stockholders have been
advised that they may not use shares registered on this registration statement
to cover short sales of our Common Stock made prior to the date the registration
statement, of which this prospectus forms a part, has been declared effective by
the SEC.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the Common Stock owned by them and, if they default
in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this
prospectus.  The selling stockholders also may transfer and donate the Common
Stock in other circumstances in which case the transferees, donees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.
 
The selling stockholders and any broker-dealer or agents participating in the
distribution of the Common Stock may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such
sales.  In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares
 

--------------------------------------------------------------------------------


 
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling Stockholders who are "underwriters" within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended, or the Exchange Act.
 
Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.  Upon
the Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of Common
Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the Common Stock was sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable, (v)
that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction.  In no event shall any broker-dealer
receive fees, commissions and markups, which, in the aggregate, would exceed
eight percent (8%).
 
Under the securities laws of some states, the Common Stock may be sold in such
states only through registered or licensed brokers or dealers.  In addition, in
some states the Common Stock may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.
 
Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the Common Stock by the
selling stockholder and any other participating person.  To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the Common Stock to engage in market-making activities with
respect to the Common Stock.  All of the foregoing may affect the marketability
of the Common Stock and the ability of any person or entity to engage in
market-making activities with respect to the Common Stock.
 
We will pay all expenses of the registration of the Common Stock pursuant to the
registration rights agreement, including, without limitation, Securities and
Exchange Commission filing fees and expenses of compliance with state securities
or “blue sky” laws; provided, however, that each selling stockholder will pay
all underwriting discounts and selling commissions, if any and any related legal
expenses incurred by it.  We will indemnify the selling stockholders against
certain liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreement, or the selling stockholders
will be entitled to contribution.  We may be indemnified by the selling
stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling
 

--------------------------------------------------------------------------------


 
stockholders specifically for use in this prospectus, in accordance with the
related registration rights agreements, or we may be entitled to contribution.
 



 
 

--------------------------------------------------------------------------------

 



Annex B
 
CYTORI THERAPEUTICS, INC.


SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


The undersigned holder of common stock, par value $0.001 per share, of Cytori
Therapeutics, Inc., a Delaware corporation (the “Company”), issued pursuant to a
certain Securities Purchase Agreement by and among the Company and the
Purchasers named therein, dated as of May 7, 2009, understands that the Company
intends to file with the Securities and Exchange Commission a registration
statement on Form S-3 (the “Resale Registration Statement”) for the registration
and the resale under Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities in accordance with the terms of
a certain Registration Rights Agreement by and among the Company and the
Purchasers named therein, dated as of May 7, 2009 (the “Agreement”).  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.


In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below).  Holders
must complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus.  Holders of Registrable Securities who
do not complete, execute and return this Notice and Questionnaire within five
(5)Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.


Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
NOTICE
 
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration
Statement.  The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Agreement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:




 
QUESTIONNAIRE

 
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Stockholder:
                                             

 

   



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
                                                        

 

   



 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
                                              

 

   

 
2.  Address for Notices to Selling Stockholder:

 

     
Telephone:
Fax:
Contact Person:
E-mail address of Contact
Person:________________________________________________



 
3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 
 
(a)
Type and Number of Registrable Securities beneficially owned and issued pursuant
to the Agreement:

 

       



 
 
(b)
Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

 

 

--------------------------------------------------------------------------------


 
 
4.  Broker-Dealer Status:

 
 
(a)
Are you a broker-dealer?

 
Yes                         No   
 
(b)
If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes                         No   
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(c)
Are you an affiliate of a broker-dealer?

 
Yes                         No   
 
Note:
If yes, provide a narrative explanation below:

 

     



 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes                         No   
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
Type and amount of other securities beneficially owned:

 
 
_______________________________________________________________________________

 
 
_______________________________________________________________________________

 
6.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held
 

--------------------------------------------------------------------------------


 
any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.
 
 
State any exceptions here:

 

     



 
7.  Plan of Distribution:

 
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
 
 
State any exceptions here:

 

     



 
 
***********

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth
below.  In the absence of any such notification, the Company shall be entitled
to continue to rely on the accuracy of the information in this Notice and
Questionnaire.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the
Prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of any such
Registration Statement and the Prospectus.
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement.  The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
 
The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
 

--------------------------------------------------------------------------------


 
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement become
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”
 
By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.
 
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 
Dated:                                                          Beneficial
Owner:                                                                                             


                                     By:                                                                                                     
    Name:             
    Title:


PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Cytori Therapeutics, Inc.
3020 Callan Road
San Diego, California 92121
Telephone No.:  (858) 458-0900
Facsimile No.:  (858) 450-4335
Attention:  Jon Soneff
 





 









 
 

--------------------------------------------------------------------------------

 
